FIRST AMENDMENT AGREEMENT



This First Amendment Agreement (this "Amendment") is made as of January 16,
2002, by and among CEDAR FAIR, L.P., a Delaware limited partnership ("Cedar Fair
LP"), CEDAR FAIR, an Ohio general partnership ("Cedar Fair"), MAGNUM MANAGEMENT
CORPORATION, an Ohio corporation ("Magnum Management"), KNOTT'S BERRY FARM, a
California general partnership ("Knott's Berry Farm"; and together with Cedar
Fair LP, Cedar Fair and Magnum Management, collectively, "Borrowers" and,
individually, each a "Borrower"), the banking institutions named in Schedule 1
to the Credit Agreement, as hereinafter defined (collectively, the "Banks"), and
KEYBANK NATIONAL ASSOCIATION, as lead arranger and as administrative agent for
the Banks (in such capacity as administrative agent, "Agent"):



WHEREAS, Borrowers, Agent and the Banks are parties to a certain Credit
Agreement dated as of November 26, 2001, as the same may from time to time be
amended, restated or otherwise modified, which provides, among other things, for
loans and other extensions of credit, all upon certain terms and conditions (the
"Credit Agreement");



WHEREAS, Borrowers, Agent and the Banks desire to amend the Credit Agreement to
modify certain provisions thereof; and



WHEREAS, each capitalized term used herein shall be defined in accordance with
the Credit Agreement;



NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable considerations, Borrowers, Agent and the Banks
agree as follows:



1. Amendment to Definitions. Article I of the Credit Agreement is hereby amended
to delete the definition of "Note Agreements" therefrom and to insert in place
thereof the following:



"Note Agreements" shall mean, collectively, (a) the Prudential Note Agreements,
and (b) any other note agreement that shall have been entered into in connection
with the issuance of Indebtedness by the Companies in an underwritten public
offering, Rule 144A offering or other private placement with one or more
institutional investors subsequent to the Closing Date, so long as such note
agreement shall meet the following requirements: (i) the aggregate principal
amount of the Indebtedness incurred under such other note agreement or note
agreements shall not exceed One Hundred Million Dollars ($100,000,000) at any
time, (ii) the maturity date of such note agreement shall be no earlier than the
date that is ninety (90) days after the last day of the Commitment Period, and
(iii) the holders of such Indebtedness shall, if requested by Agent and the
Required Banks, have entered into an intercreditor agreement containing terms
and conditions substantially similar to those set forth in the Intercreditor
Agreement, as such note agreement may, in accordance with Section 5.25 hereof,
from time to time be amended, restated or otherwise modified.



2. Representations and Warranties. Borrowers hereby represent and warrant to
Agent and the Banks that (a) Borrowers have the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment on
behalf of Borrowers have been duly authorized to execute and deliver the same
and bind Borrowers with respect to the provisions hereof; (c) the execution and
delivery hereof by Borrowers and the performance and observance by Borrowers of
the provisions hereof do not violate or conflict with the organizational
agreements of any Borrower or any law applicable to any Borrower or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against any Borrower; (d) no
Default or Event of Default exists under the Credit Agreement, nor will any
occur immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) no Borrower has any claim
or offset against, or defense or counterclaim to, any of the obligations or
liabilities of Borrowers under the Credit Agreement or any Related Writing; and
(f) this Amendment constitutes a valid and binding obligation of Borrowers in
every respect, enforceable in accordance with its terms.



3. Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any other writing to the Credit Agreement shall hereafter be
construed as a reference to the Credit Agreement as amended hereby. Except as
herein otherwise specifically provided, all provisions of the Credit Agreement
shall remain in full force and effect and be unaffected hereby.



4. Effectiveness. This Amendment shall not be effective until it has been
executed by Borrowers, Agent and the Required Banks and acknowledged and agreed
to by each Guarantor of Payment.



5. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.



6. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.



[Remainder of page intentionally left blank.]



7. JURY TRIAL WAIVER. BORROWERS, AGENT, THE BANKS AND EACH GUARANTOR OF PAYMENT
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE
BANKS, EACH GUARANTOR OF PAYMENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.



 

CEDAR FAIR, L.P.



By: Cedar Fair Management Company,

its Managing General Partner



By:___________________________

Name:_________________________

Title:__________________________



 

CEDAR FAIR



By: Magnum Management Corporation,

one of its general partners



By:___________________________

Name:_________________________

Title:__________________________



 

MAGNUM MANAGEMENT

CORPORATION, as a Borrower and as

Treasury Manager



By:___________________________

Name:_________________________

Title:__________________________



 

 

KNOTT'S BERRY FARM



By: Magnum Management Corporation,

one of its general partners



By:___________________________

Name:_________________________

Title:__________________________



 

KEYBANK NATIONAL ASSOCIATION, as

Agent and as a Bank

By: Brendan A. Lawlor, Vice President

NATIONAL CITY BANK

By:

Name:

Title:



 

BANK ONE, MICHIGAN

By:

Name:

Title:



 

FIFTH THIRD BANK

By:

Name:

Title:



 

FIRST UNION NATIONAL BANK

By:

Name:

Title:



 

JP MORGAN CHASE BANK

By:

Name:

Title:



 

COMERICA BANK

By:

Name:

Title:



 

UMB BANK, n.a.

By:

Name:

Title:



 

 

GUARANTOR ACKNOWLEDGMENT

The undersigned consents and agrees to and acknowledges the terms of the
foregoing First Amendment Agreement. The undersigned further agrees that the
obligations of the undersigned pursuant to the Guaranty of Payment executed by
the undersigned shall remain in full force and effect and be unaffected hereby.



JURY TRIAL WAIVER. BORROWERS, AGENT, EACH BANK AND EACH GUARANTOR OF PAYMENT
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE
BANKS OR THE GUARANTORS OF PAYMENT, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.



MICHIGAN'S ADVENTURE, INC.

 

By:________________________________

Name:______________________________

Title:_______________________________